ORDER
PER CURIAM.
Rebecca Siliven (hereinafter, “Appellant”) appeals from the trial court’s judgment after a jury convicted her of one count of child abuse in the first degree pursuant to Section 568.060 RSMo (2000). Appellant was sentenced to life imprisonment.
Appellant raises two points on appeal. First, Appellant argues the trial court plainly erred in overruling her motion to suppress and admitting evidence of her oral and written statements because they were involuntary based upon the length and nature of the interrogation. Second, Appellant challenges the sufficiency of the evidence to sustain her conviction.
We have reviewed the briefs of the parties, the legal file, and the transcripts on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).